Citation Nr: 1243874	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  06-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right leg numbness, to include muscle spasms.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic headaches.  

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left upper extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  

6.  Entitlement to an effective date earlier than August 25, 2005 for the award of service connection for posttraumatic headaches.  

7.  Entitlement to an effective date earlier than August 25, 2005 for the award of service connection for radiculopathy of the left upper extremity.  

8.  Entitlement to an effective date earlier than August 25, 2005 for the award of service connection for radiculopathy of the left lower extremity.  

9.  Entitlement to an effective date earlier than July 11, 2005 for the award of a 70 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005, November 2005, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

For clarification purposes, the Board notes that in an August 2003 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective April 4, 2003.  On July 11, 2005, the Veteran filed the instant claim for an increased rating for his PTSD.  A duplicate claim for an increased rating for PTSD was received on July 15, 2005.  Thereafter, in an August 2005 rating decision, the RO increased the rating for the Veteran's PTSD to 50 percent, effective July 15, 2005, the date the RO indicated that the claim for increase was received.  Then, in the May 2006 statement of the case, the RO denied entitlement to an effective date earlier than July 11, 2005, for the grant of a 50 percent rating for PTSD.  In light of the conflicting dates set forth in these two decisions, the Board notes that the statement of the case is correct in that the claim for an increased rating for PTSD was actually received on July 11, 2005.  The issue on the title page reflects this correction.

A December 2009 rating decision increased the disability rating for PTSD, from 50 percent to 70 percent, effective July 11, 2005.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Subsequent to the June 2011 supplemental statement of the case, the Veteran submitted additional VA medical records dated from May 2011 to April 2012 in support of his claims, and these documents were associated with the electronic Virtual VA claims file associated with the Veteran's claims.  However, these medical records are not relevant to the issues that are being decided below or contain duplicative information.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration with respect to the issues that are being decided below is unnecessary.  See 38 C.F.R. § 20.1304 (2012).  Any future consideration of this appellant's case should take into account the existence of this electronic record.

For reasons explained below, the issues of entitlement to increased ratings for PTSD, posttraumatic headaches, and radiculopathy of the left lower extremity, the issue of entitlement to an effective date earlier than July 11, 2005 for the award of a 70 percent rating for PTSD, and the issue of entitlement to service connection for right leg numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the left upper extremity has been manifested by no more than mild incomplete paralysis.  

2.  On July 11, 2005, the Veteran's attorney filed a claim for increased ratings for the Veteran's cervical and lumbosacral spine disorders. 

3.  On August 25, 2005, the Veteran initially requested service connection for posttraumatic headaches, radiculopathy of the left upper extremity, and radiculopathy of the left lower extremity.

4.  The August 2005 VA examination revealed normal neurological findings for the left upper and left lower extremities.  

5.  The competent evidence of record reflects that the Veteran did not file either formal or informal claims for service connection for posttraumatic headaches prior to August 25, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012).

2.  The criteria for an effective date earlier than August 25, 2005 for the award of service connection for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

3.  The criteria for an effective date earlier than August 25, 2005 for the award of service connection for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.14, 4.124a, Diagnostic Code 8515 (2012).

4.  The criteria for an effective date earlier than August 25, 2005 for the award of service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.14, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2005 letter, the RO advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  These claims were last adjudicated in June 2011.

However, with respect to the claim for increased initial rating for radiculopathy of the left upper extremity and the claims for earlier effective dates for the grants of service connection, the appeal arises from the initial awards of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, and the Veteran's statements.

The Board also notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claims being decided included obtaining updated VA treatment records and scheduling the Veteran for a VA examination.  In response, the RO/AMC obtained all available current VA treatment records 
from the VA Medical Center in Columbia, South Carolina.  The RO/AMC also scheduled the Veteran for February 2009 and September 2010 VA examinations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).    

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, the Veteran has been represented by an attorney experienced in VA law during the course of the claim.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The evidence of record shows that the Veteran's dominant arm is the right arm.  Therefore, as his disability affects his left arm, the applicable rating criteria are those involving the minor arm.

Service connection for left upper extremity radiculopathy was granted by the December 2009 rating decision, with a 10 percent rating assigned effective August 25, 2005.

The Veteran's left upper extremity radiculopathy is currently evaluated under Diagnostic Code 8515.  Under that Code, incomplete paralysis of the median nerve in the minor extremity warrants 10, 20, or 40 percent evaluations if it is mild, moderate, or severe, respectively.  A 60 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012). 

On VA examination in March 2002, the Veteran complained that his left fingertips would sometimes go numb.  He also reported some subjective weakness of the left upper extremity, but indicated that he did not notice this as a disability.  Upper extremity motor examination revealed 5/5 grip, 5/5 biceps, 5/5 triceps, and 5/5 deltoids.  The Veteran had normal sensation in medial, radial, and ulnar distribution.  He also had 2+ deep tendon reflexes of the biceps, brachioradialis, and triceps bilaterally.  The examiner found that the Veteran had good neuromuscular strength in his upper extremities bilaterally with neurologic sequelae.  

At a February 2009 VA examination, the Veteran reported that about every 30 days he would experience a funny feeling in the left scapula and left posterior upper arm that lasted for a couple of hours.  He indicated that this also occurred during flare-ups of his neck disability.  He denied any muscle spasms in the extremities.  Range of motion of the neck produced no radicular pain.  Motor strength and tone were normal in the bilateral upper extremities.  Deep tendon reflexes were 2+ in the bilateral upper extremities.  Light touch was found to be normal in the left upper extremity.  The Veteran was diagnosed with intermittent left cervical radiculopathy without deficits.  The examiner found that this was indicative of nerve root irritation.        

A September 2010 VA examination noted normal motor strength and tone in the upper extremities and normal deep tendon reflexes.   

VA treatment records note the neurological evaluation was grossly intact in April 2009, and revealed normal muscle strength and tone, and normal touch of upper extremities in multiple entries, including in November 2005, July 2007, July 2008, June 2009, June 2010, May 2011, and April 2012.

Given the intermittent involvement of the left upper extremity with full motor strength and normal reflexes, the preponderance of the evidence indicates the incomplete paralysis is no more than mild in severity.  As this disability affects the non-dominant hand, a 10 percent rating is warranted for mild incomplete paralysis of the left median nerve for all periods during the appeal.  A higher initial rating is not warranted as the symptoms described above reflect no more than mild incomplete paralysis.  

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his left upper extremity radiculopathy.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during the relevant period on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012); see also Fenderson, supra. 

The Board has also considered whether the Veteran's left upper extremity radiculopathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  His 10 percent rating contemplates his subjective complaints and functional impairment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


Earlier Effective Dates

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.160 (2012).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2012).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2012).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2012).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2012); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

With regard to claims for increase, 38 U.S.C.A. § 5110(b)(2) provides that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  

The Veteran was discharged from active service on June 30, 1998.  On August 25, 2005, he filed original claims for service connection for posttraumatic headaches, and numbness and muscle spasm of the left arm and left leg.  These claims were denied in a November 2005 rating decision because there was no evidence that the Veteran had current headache or radiculopathy disabilities that were related to his period of service.  The Veteran filed a notice of disagreement with this rating decision and timely perfected his appeal after the issuance of the statement of the case.  On VA neurological examination in February 2009, the VA examiner found that the Veteran's posttraumatic headaches were related to his period of active service and that his radiculopathy of the left upper and lower extremity were related to the spinal injuries in service. 

In a December 2009 rating decision, the RO granted service connection for posttraumatic headaches, radiculopathy of the left upper extremity, and radiculopathy of the left lower extremity, all effective from the August 25, 2005 date of claim.  


      A. Posttraumatic Headaches

The Veteran contends that the effective date for the grant of service connection for his posttraumatic headaches should be earlier than August 25, 2005 because his disability initially arose prior to his date of claim.  

No evidence or correspondence which can be construed as either formal or informal claims for service connection for posttraumatic headaches was filed at any time prior to August 25, 2005, as the record reflects that the Veteran did not submit any statements prior to August 25, 2005 which mentioned these disabilities specifically or any intent to claim benefits for such disabilities.  Indeed, the Veteran's attorney filed a claim for increased compensation on the Veteran's behalf in July 2005, but did not mention a headache disorder.       

The Veteran argues that his effective date should be based on the date entitlement arose for service connection for his disability.  The Veteran points out that private and VA medical records dated from January 1999 to March 2004 show treatment for headaches.  

However, despite some evidence of earlier treatment for headaches, the record reflects that the Veteran did not file either a formal or informal claim for service connection for posttraumatic headaches at any time until August 25, 2005.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek [disability benefits]."). 

There is no correspondence in the record received prior to August 25, 2005 indicating an intent to apply for service-connected benefits for posttraumatic headaches.  Additionally, it was not until after he filed his August 25, 2005 claim that the Veteran underwent a VA examination confirming that the Veteran had posttraumatic headaches related to his period of service.  Therefore, according to 38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 3.400 (2012), August 25, 
2005 is the appropriate effective date for the grants of service connection for posttraumatic headaches.  Although there is some evidence of earlier treatment, the date of claim controls as it is later than the date entitlement arose.  As a result, the Veteran is not entitled to an effective date earlier than August 25, 2005 for service connection for posttraumatic headaches, radiculopathy of the left upper extremity, and radiculopathy of the left lower extremity.

In summary, the law provides that the earliest effective date that may be assigned for the grant of service connection for the Veteran's posttraumatic headaches is the date of receipt of his original claims for such disability on August 25, 2005.  See 38 U.S.C.A. § 5110(a) (West 2002); see also 38 C.F.R. § 3.400 (2012).  Consequently, an effective date earlier than August 25, 2005 is not warranted for those disabilities.  


	B. Radiculopathy Left Upper Extremity

The Veteran contends that the effective date for the grant of service connection for his radiculopathy of the left upper extremity should be earlier than August 25, 2005 because his disability initially arose prior to his date of claim.  

The Veteran argues that his effective dates should be based on the date entitlement arose for service connection for his disability.  The Veteran notes that at his 
October 1998 VA spine examination, the examiner diagnosed him with cervical radiculopathy at C5 on the left and found that this was as likely as not related to his traumatic in-service head injury in 1992.  The Veteran also points out that private and VA medical records dated from January 1999 to March 2004 show treatment for neurological dysfunction in the left upper extremity.  Additionally, a March 2002 VA examination reflects that the Veteran had good neuromuscular strength in his upper extremities bilaterally with neurologic sequelae.

The Board notes that, notwithstanding the fact that the RO granted "service connection" for left upper extremity radiculopathy in the December 2009 rating decision, upper extremity neurological symptomatology had already been compensated in the evaluation assigned to the Veteran's service-connected intervertebral disc syndrome of the cervical spine.  In this regard, service connection for intervertebral disc syndrome of the cervical spine was awarded in an October 1998 rating decision.  A 10 percent rating was assigned under Diagnostic Code 5293, which evaluates intervertebral disc syndrome based on findings including neurological symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  The rating decision noted the Veteran had full range of motion of the cervical spine on VA examination, but that he had mild decrease in strength in the left upper extremity.  

Thus, the basis for the award of the initial rating for the cervical spine clearly included the neurological symptomatology in the left upper extremity associated with the Veteran's intervertebral disc syndrome of the cervical spine.  Likewise, the February 2003 Board decision granting an increase 20 percent rating for intervertebral disc syndrome of the cervical spine did so based on moderate intervertebral disc syndrome symptoms, including radiculopathy, under that same version of Diagnostic Code 5293 (1998).  

The Board notes that the rating criteria for intervertebral disc syndrome were revised effective September 23, 2002.  See Schedule for Rating Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)).  The rating criteria for disabilities of the spine were revised effective September 26, 2003.  See Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2004)).  

Under the criteria for intervertebral disc syndrome in effect prior to September 23, 2002, Diagnostic Code 5293 provided a noncompensable rating when postoperative and cured, a 10 percent rating when mild, a 20 percent rating for moderate disability, with recurring attacks.  A 40 percent rating was provided for severe disability manifested by reoccurring attacks with intermittent relief.  A 60 percent rating was provided for intervertebral disc syndrome productive of pronounced disability, "with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief."  38 C.F.R. § 4.71a (1998).

On July 11, 2005, the Veteran's attorney filed a claim for increase for the Veteran's cervical spine disability.  Following an August 2005 examination, the RO issued a rating decision noting the change in the rating criteria, and that the Veteran had previously been rated under criteria that were no longer in effect.  Applying the new criteria, the RO noted that improvement had not been shown, and that under the new criteria a 20 percent was support based on limitation of motion, even though he was "remain[ing] under the old diagnostic code because he did not meet the criteria for a higher rating under the new rating criteria."

As noted above, following a February 2009 VA examination, the RO established what amounts to a separate evaluation for the left upper extremity radiculopathy, as that symptom had previously served as the primary basis for the initial compensable award of compensation for the cervical spine disability.

In awarding the separate rating for left upper extremity radiculopathy, the RO used the August 2005 date of claim as the effective date.  The Board notes that in July 2005 the Veteran's attorney filed a claim for an increased rating for the cervical spine disability, and that the left upper extremity radiculopathy essentially constitutes a symptom of the cervical spine disability pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Thus, the Board has considered whether an effective date based on the July 2005 claim for increase of the cervical spine disability is warranted.  

Initially, the Board notes that the Veteran's left upper extremity is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, based on incomplete paralysis.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Incomplete paralysis of the median nerve which is mild warrants a 10 percent rating.

Review of the August 2005 VA examination reveals that the Veteran had full motor strength in the left upper extremity, no impairment in sensation, and normal reflexes.  Thus, there is no objective evidence of radiculopathy in the left upper extremity contemporaneous to the July 2005 claim to support a separate compensable evaluation under Diagnostic Code 8515 prior to August 25, 2005.  The General Rating Formula for Diseases and Injuries of the Spine contemplates radiating pain in the evaluations assigned.  

As the objective evidence contemporaneous in time to the July 2005 claim for increase for the Veteran's cervical spine did not establish the presence of incomplete paralysis of the left upper extremity to a mild degree, there is no factual basis to award an effective date based on the July 2005 date of claim.  Accordingly, the August 25, 2005 date of claim already assigned is the earliest date for which the separate 10 percent rating for left upper extremity radiculopathy is warranted.  

The Board notes that prior to the August 2005 rating decision, the evaluation assigned to the Veteran's intervertebral disc syndrome of the cervical spine specifically contemplated radicular symptoms in support of the 20 percent rating assigned.  Any attempt to establish a separate rating for the left upper extremity radiculopathy prior to that decision (or the date of claim on which it was based) would amount to pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition.  (Emphasis added).  Here, prior to the August 2005 rating, the Veteran's left upper extremity symptoms served as a basis for the compensable evaluation assigned.

Additionally, there is no correspondence in the record received between the February 2003 Board decision and July 2005 requesting benefits for left upper extremity neurological symptoms.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an effective date prior to August 25, 2005 for the award of a 10 percent service-connected rating for radiculopathy of the left upper extremity.  


	C. Radiculopathy Left Lower Extremity

The Veteran contends that the effective date for the grant of service connection for his radiculopathy of the left lower extremity should be earlier than August 25, 2005 because his disability arose prior to his date of claim.  

The Veteran argues that his effective date should be based on the date entitlement arose for his disability.  The Board notes that the October 1998 VA spine examination revealed a 4+/5 motor strength of the left quadriceps on the left and slight hypoactive reflexes over the left patella.  The examiner diagnosed him with mild L4-5 radiculopathy.  The Veteran also points out that private and VA medical records dated from January 1999 to March 2004 show treatment for neurological dysfunction in the lower extremity.  Additionally, a March 2002 VA examination reflects that the Veteran had mild weakness in the left lower extremity with diminution of knee deep tendon reflexes.     

As with the left upper extremity discussion above, the Board notes that, notwithstanding the fact that the RO granted "service connection" for left lower extremity radiculopathy in the December 2009 rating decision, left lower extremity neurological symptomatology had already been compensated in the evaluation assigned to the Veteran's service-connected degenerative disease of the lumbar spine.  

In this regard, service connection for degenerative changes with mild disc space narrowing of the lumbosacral spine was awarded in an October 1998 rating decision.  A 10 percent rating was assigned under Diagnostic Code 5293, which evaluates intervertebral disc disease based on findings including neurological symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  The rating decision noted the Veteran had full range of motion on VA examination, but that he had mild radiculopathy in the left lower extremity.  

Thus, the basis for the initial award of a 10 percent rating for the lumbosacral spine disability clearly included the neurological symptomatology in the left lower extremity associated with the Veteran's degenerative disease of the lumbosacral spine.  Although the Veteran appealed the 10 percent evaluation assigned, a March 2002 rating decision increased the evaluation for the Veteran's lumbosacral spine disability to 40 percent under Diagnostic Code 5293 (1998), effective July 1, 1998.  This grant included consideration of mild weakness in the left lower extremity with decreased deep tendon reflexes.  Following this award, the Veteran withdrew the appeal for a higher rating for his lumbosacral spine disability in correspondence dated in April 2002.

On July 11, 2005, the Veteran's attorney filed a claim for increase for the Veteran's cervical spine disability.  Following an August 2005 examination, the RO issued a rating decision noting the change in the rating criteria, and that the Veteran had previously been rated under criteria that were no longer in effect.  Applying the new criteria, the RO noted that improvement had not been shown, and that under the new criteria a 20 percent was support based on limitation of motion, even though he was "remain[ing] under the old diagnostic code because he did not meet the criteria for a higher rating under the new rating criteria, although his range of motion would support a 20 percent under the new criteria under the General Rating Formula for Diseases and Injuries of the Spine.  

As noted above, following a February 2009 VA examination, the RO established what amounts to a separate evaluation for the left lower extremity radiculopathy, as that symptom had previously served as the primary basis for the initial award of a compensable rating for the lumbosacral spine disability. 

In awarding the separate rating for left lower extremity radiculopathy, the RO used the August 2005 date of claim as the effective date.  The Board notes that in July 2005 the Veteran's attorney filed a claim for an increased rating for the lumbosacral spine disability, and the left lower extremity radiculopathy essentially constitutes a symptom of that disability pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Thus, the Board has considered whether an effective date based on that July 2005 claim is warranted.  

Initially, the Board notes that the Veteran's left lower extremity is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, based on mild incomplete paralysis.  As noted above, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Incomplete paralysis of the sciatic nerve which is mild warrants a 10 percent rating.

Review of the August 2005 VA examination reveals that the Veteran had full 
motor strength in the left lower extremity, no impairment in sensation, and 
normal reflexes.  Thus, there is no objective evidence of radiculopathy in the left lower extremity contemporaneous to the July 2005 claim to support a separate compensable evaluation under Diagnostic Code 8520 prior to August 25, 2005.  The General Rating Formula for Diseases and Injuries of the Spine contemplates radiating pain in the evaluations assigned.  38 C.F.R. § 4.71a (2012).

As the objective evidence contemporaneous in time to the July 2005 claim for increase for the Veteran's lumbosacral spine disability did not establish the presence of incomplete paralysis of the left lower extremity to a mild degree, there is no factual basis to award an effective date for a separate rating based on the July 2005 date of claim.  Accordingly, the August 25, 2005 date of claim already assigned is the earliest date for which the separate 10 percent rating for left lower extremity radiculopathy is warranted.  Prior to the August 2005 rating decision, the evaluation assigned to the Veteran's degenerative disease of the lumbosacral spine under Diagnostic Code 5293 (1998) specifically contemplated radicular symptoms in support of the ratings assigned.  Any attempt to establish a separate rating for the left lower extremity radiculopathy prior to the August 2005 decision would amount to pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  


Additionally, there is no correspondence in the record received between the March 2002 rating decision and July 2005 requesting benefits for left lower extremity neurological symptoms.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an effective date prior to August 25, 2005 for the award of a 10 percent service-connected rating for radiculopathy of the left lower extremity.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 10 percent for radiculopathy of the left upper extremity is denied.

Entitlement to an effective date earlier than August 25, 2005 for the award of service connection for posttraumatic headaches is denied.  

Entitlement to an effective date earlier than August 25, 2005 for the award of service connection for radiculopathy of the left upper extremity is denied.

Entitlement to an effective date earlier than August 25, 2005 for the award of service connection for radiculopathy of the left lower extremity is denied.



REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims on the issues of entitlement to a rating in excess of 70 percent for PTSD, entitlement to an initial rating in excess of 10 percent for posttraumatic headaches, entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, entitlement to an effective date earlier than July 11, 2005 for the award of a 70 percent rating for PTSD, and entitlement to service connection for right leg numbness.  

The Veteran was last afforded a VA examination for his PTSD in February 2009, over 3 years ago.  Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board also notes that after the most recent supplemental statement of the case in June 2011, new evidence in the form of VA medical records dated from May 2011 to April 2012 was received pertaining to the claims for increased initial rating for posttraumatic headaches and radiculopathy of the left lower extremity.  No waiver of RO consideration was submitted for these medical records, and the claims have not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will remand these claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2012). 

As the Veteran is alleging that he is entitled to an earlier effective date for his 70 percent rating for PTSD, the issue of entitlement to an effective date earlier than July 11, 2005 for the award of a 70 percent rating for PTSD is inextricably intertwined with his claim for increased rating for PTSD.  Therefore, remand of the issue of entitlement to an effective date earlier than July 11, 2005 for the award of a 70 percent rating for PTSD is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).        

Regarding the claim for service connection for numbness of the right leg, the Board notes that the 2009 VA examiner noted normal motor tone and strength in both lower extremities, and normal deep tendon reflexes except for 1+ knee jerks bilaterally.  The examiner diagnosed intermittent left lumbar radiculopathy.  However, the examiner went on to state that the Veteran "does suffer from neurological disability of the upper and lower extremities" and that neurological disability of the upper and lower extremities is related to the service connected spine problems.  The examiner did not diagnose right lumbar radiculopathy, and it is not clear from his statements whether the reference to "upper and lower extremities" (emphasis added) indicates the examiner found neurological disability in the right lower extremity.  Accordingly, a new neurological examination should be scheduled to determine whether the Veteran suffers from neurological disability of the right lower extremity. 

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his PTSD, posttraumatic headaches, and radiculopathy of the lower extremities.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since April 2012 from the VA Medical Center in Columbia, South Carolina. 

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner must review the claims folder in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  The reasoning for any opinions given should be provided. 

3.  Schedule the Veteran for a VA neurological examination in order to determine whether the Veteran suffers from a current neurological disability of the right lower extremity, and if so, whether such is related to service or service-connected lumbosacral spine degenerative disease.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  


Based upon the claims folder review, the examination results, and sound medical principles, the examiner should indicate whether the Veteran s suffers from a neurological disability of right lower extremity and if so, provide the diagnosis for such.  The examiner should then provide an opinion as to whether that disability is at least as likely as not (50 percent or better probability) etiologically related to the Veteran's military service or to the service-connected spine disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of all the evidence received since the last supplemental statement of the case in June 2011.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


